                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Bank of America, N.A., Successor By
                                                                 Merger to BAC Home Loans Servicing, LP fka
                                                             8   Countrywide Home Loans Servicing, LP
                                                             9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                  Case No.: 2:16-cv-01330-APG-NJK
                                                                 MERGER    TO  BAC     HOME    LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                            STIPULATION TO LIFT THE STAY AND
AKERMAN LLP




                                                            14                                                        DISMISS THE ACTION
                                                                                              Plaintiff,
                                                            15   vs.
                                                                                                                                      ORDER
                                                            16   SPRING MOUNTAIN RANCH MASTER
                                                                 ASSOCIATION; PREMIER ONE HOLDINGS,
                                                            17   INC.;  and    NEVADA   ASSOCIATION
                                                                 SERVICES, INC.,
                                                            18
                                                                                              Defendants.
                                                            19

                                                            20

                                                            21          Plaintiff Bank of America, N.A., Successor by Merger to BAC Home Loans Servicing, LP

                                                            22   fka Countrywide Home Loans Servicing, LP, and defendants Spring Mountain Ranch Master

                                                            23   Association, and Nevada Association Services, Inc., by and through their respective counsel of

                                                            24   record, hereby stipulate and agree to lift the stay entered on August 18, 2016. ECF No. 23.

                                                            25          Defendant Premier One Holdings, Inc. never answered or otherwise appeared in this action. 1

                                                            26   1
                                                                  Defendant Premier One Holdings, Inc. was served on June 16, 2016. ECF No. 16. Premier One
                                                            27   Holdings, Inc. has not appeared in this matter and may be dismissed without prejudice under Rule
                                                                 41(a)(1)(i) of the Federal Rule of Civil Procedure and without an order from the Court.
                                                            28
                                                             1          The parties further stipulate and agree to dismiss this action without prejudice pursuant to

                                                             2   NRCP 41(a)(1)(ii). Each party shall bear its own costs and fees.

                                                             3          DATED this 12th of August, 2019.

                                                             4
                                                                 AKERMAN LLP                                        LEACH KERN GRUCHOW ANDERSON
                                                             5
                                                                                                                    SONG
                                                             6
                                                                 /s/ Rex D. Garner                                  /s/ T. Chase Pittensenbarger______________
                                                             7   MELANIE D. MORGAN, ESQ.                            SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 8215                                Nevada Bar No. 7259
                                                             8   REX D. GARNER, ESQ.                                T. CHASE PITTSENBARGER, ESQ.
                                                                 Nevada Bar No. 9401                                Nevada Bar No. 13740
                                                             9
                                                                 1635 Village Center Circle, Suite 200              2525 Box Canyon Drive
                                                            10   Las Vegas, Nevada 89134                            Las Vegas, Nevada 89128

                                                            11   Attorneys for Bank of America, N.A., Successor     Attorneys for Spring Mountain Ranch Master
                                                                 By Merger to BAC Home Loans Servicing, LP          Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   fka Countrywide Home Loans Servicing, LP
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14   NEVADA ASSOCIATION SERVICES, INC.

                                                            15   /s/ Brandon E. Wood
                                                                 CHRISTOPHER V. YERGENSEN, ESQ.
                                                            16   Nevada Bar No. 6183
                                                                 BRANDON E. WOOD, ESQ.
                                                            17   Nevada Bar No. 12900
                                                            18   6224 West Desert Inn Road
                                                                 Las Vegas, Nevada 89146
                                                            19
                                                                 Attorney for Nevada Association Services, Inc.
                                                            20

                                                            21                                                ORDER
                                                            22   IT IS SO ORDERED.
                                                            23                                                       _______________________________
                                                            24                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                     Case No.: 2:16-cv-01330-APG-NJK
                                                            25                                                       Dated: August 13, 2019.
                                                            26

                                                            27

                                                            28
